Supreme Court
OF
NEevaADA

(0) 19878 2020 WL 5512516 (Nev. Sept. 11,
2020) (Order Approving Conditional Guilty Plea Agreement) (suspending
attorney for four years to run concurrently with suspensions imposed in two
other cases); In re Discipline of Hamilton, No. 80556, 2020 WL 2319994
(Nev. May 8, 2020) (Order of Suspension) (imposing previously stayed 42-
month suspension based on attorney’s failure to comply with conditions on
stayed portion of the suspension); In re Discipline of Hamilton, No. 78101,
2019 WL 2140630 (Nev. May 14, 2019) (Order Approving Conditional Guilty
Plea) (suspending attorney for four years with 42 months of the suspension
stayed subject to certain conditions). And he admits that he could not
successfully defend against a disciplinary complaint based on his failure to

comply with the prior disciplinary orders.

22-1484 f

 

 
SuPREME COURT
OF
NEVADA

(0) 19974